IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TERRY McKIBBINS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3473

TEXWOOD INDUSTRIES,
INC./TRAVELERS
INSURANCE COMPANY,

      Appellee.


_____________________________/

Opinion filed December 19, 2016.

An appeal from an order of the Judge of Compensation Claims.
Jack Adam Weiss, Judge.

Brian Sutter of All Injuries Law Firm of Brian O. Sutter, Port Charlotte; and Bill
McCabe, Longwood, for Appellant.

Steven H. Preston of Hicks, Porter, Ebenfeld & Stein, P.A., Miami; and Colin
McLean of Miller, Kagan, Rodriguez & Silver, Fort Myers, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.